
	
		I
		111th CONGRESS
		2d Session
		H. R. 5600
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2010
			Mr. Pomeroy (for
			 himself and Mr. Sam Johnson of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To make permanent the exclusion from gross income for
		  employer-provided educational assistance.
	
	
		1.Short titleThis Act may be cited as the
			 Employee Educational Assistance Act of
			 2010.
		2.Exclusion for
			 employer-provided educational assistance made permanentSection 901 of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 shall not apply to section 411 of such
			 Act.
		
